IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


BBP HOLDCO, INC., BBP INVESTMENT    )
HOLDINGS LLC, BRUNSWICK BOWLING     )
PRODUCTS, LLC, BRUNSWICK BOWLING    )
MAGYARORSZAG KORKLATOLT             )
FELELOSSEGU TARSASAG, and BBP       )
REYNOSA S. DE R.I. DE C.V.,         )
                                    )
                        Plaintiffs, )
                                    )
       v.                           ) C.A. No. N20C-10-135
                                    )          PRW CCLD
BRUNSWICK CORPORATION,              )
                                    )
                       Defendant. )

                            Submitted: March 28, 2022
                             Decided: April 21, 2022

       Upon Plaintiffs’ Notice of Exceptions to the Special Master’s Action,
                            EXCEPTIONS DENIED.

                                     ORDER


      Having fully considered Plaintiffs’ Notice of Exceptions to the Special

Master’s February 27, 2022 Ruling and supporting brief (D.I. 153); the Defendant

Brunswick’s opposition thereto (D.I. 156); and the record in this matter; it appears

to the Court that, for the reasons explained below, those Exceptions must be denied

because they are procedurally improper:

      (1)    In 2015, the parties entered into a Stock and Asset Purchase Agreement


                                          -1-
(the “SAPA”) with Plaintiffs as the buyers and Defendant Brunswick Corporation

as the seller. In their Complaint, Plaintiffs allege Defendant intentionally failed to

disclose material facts regarding a sales ban, recall, and fine issued by the Swedish

Work Environmental Authority for one of Defendant’s products. Plaintiffs seek

indemnity for losses it allegedly incurred in connection with the sales ban, recall and

fine, along with litigation costs and related expenses.

          (2)    On June 11, 2021, the Court entered an order of reference appointing

William D. Johnston, Esquire, as Special Master for discovery matters.1 Now before

the Court is Plaintiffs’ filing it styles a “Notice of Exceptions to the Special Master’s

February 27, 2022 Ruling.”2

                   I. FACTUAL AND PROCEDURAL BACKGROUND

          (3)    On April 12, 2021, Mr. Corey Dykstra, CEO of Plaintiff Brunswick

Bowling Products, LLC (“BBP”), sent a letter to the law firm Baker McKenzie

(“Baker”).3         He explained his understanding that Baker had represented

Brunswick—then-known as Brunswick Bowling & Billiards Corporation

(“BBB”)—in various matters, including (a) BBB’s sale pursuant to the SAPA in

May 2015 and (b) “various matters arising from and related to an August 31, 2013



1
    D.I. 76.
2
    Pls.’ Notice of Exceptions (D.I. 153).
3
    Defendant’s Opp’n to Pls.’ Exceptions, Ex. 1 (D.I. 156).

                                                 -2-
Notice received from the Swedish Work Environment Authority.”4 Accordingly, he

requested that Baker provide any documents in its possession “related to its

representation of BBB” to Plaintiffs’ counsel in the current litigation, Blank Rome.5

          (4)    On April 29, 2021, Plaintiffs sent a subpoena duces tecum to Baker (the

“Baker Subpoena”).6 The Baker Subpoena requested a wide range of documents

relating to Baker’s prior representation of BBB.

          (5)    On May 25, 2021, Defendant moved for a protective order “directing

Plaintiffs and their counsel, Blank Rome LLP . . . to withdraw their pending request

to Brunswick’s former counsel, Baker McKenzie . . . for documents in Baker’s

possession from Baker’s prior representations of Brunswick as well as barring

Plaintiffs and their counsel from making any similar requests to Baker.”7

          (6)    On August 2, 2021, the Special Master issued a written decision

resolving Defendant’s Motion for a Protective Order, along with two other unrelated

discovery motions (the “August 2 Order”).8 After extended analysis, the Special

Master concluded:

          Based upon the foregoing, I DENY Defendant’s Motion for a
          Protective Order to the extent I find Plaintiffs entitled to seek
          documents in Baker’s possession from Baker’s prior representation of
4
    Id.
5
    Id.
6
    Pls.’ Notice of Exceptions, Ex. 2.
7
    Defendant’s Mot. for Protective Order at 1 (D.I. 61).
8
    August 2 Order (D.I. 87).

                                                 -3-
           BBB in connection with the SWEA matter, and I DENY Defendant’s
           request that I bar Plaintiffs and their counsel from making any similar
           requests to Baker. At the same time, I GRANT Defendant’s Motion
           with regard to documents in Baker’s possession from Baker’s prior
           representation of Brunswick in connection with the SAPA transaction,
           and I GRANT Defendant’s request that Plaintiffs and their counsel be
           barred from making any similar requests to Baker.9

           (7)    On December 30, 2021, the Special Master issued a written decision

resolving three unrelated discovery motions, including a Motion for a Protective

Order filed by Plaintiffs.10 In their opposition brief, Defendant argued that the Court

lacked jurisdiction to hear Plaintiffs’ motion and that the motion should have been

filed in Tennessee state court.11 The Special Master rejected Defendant’s arguments;

among other deficiencies, Defendant was “estopped from challenging the

appropriateness of the forum when Defendant itself employed the same procedure

in connection with issuance of service of the subpoena directed to Baker

McKenzie.”12 In a footnote, the Special Master added:

           Defendant argues that, because Brunswick’s motion for a protective
           order in this Court was filed in response to an extra-judicial request that
           Baker McKenzie turn over its files to Blank Rome, not pursuant to the
           subpoena previously issued to Baker McKenzie, the filing of the motion
           for a protective order should have no bearing on the appropriateness (or
           not) of Plaintiffs having filed their motion in this Court rather than in
           Tennessee. But, as Plaintiffs point out, Brunswick did not file its


9
    Id. at 26.
10
     D.I. 133.
11
     Id. at 9.
12
     Id. at 14.

                                              -4-
          motion for a protective order until after Plaintiffs subpoenaed Baker
          McKenzie.13

          (8)         In February 2022, the parties asked the Special Master to resolve

another issue: “whether Plaintiffs should be barred from seeking, pursuant to a

subpoena issued April 29, 2021, any documents in the possession of Baker

McKenzie related to the SAPA transaction.”14 The parties raised this issue through

letters addressed to the Special Master, with neither party filing any formal motion.15

The Special Master summarized the parties’ contentions in an email dated February

27, 2022:

          [Defendant] says yes, based upon my Orders dated August 2, 2021 and
          December 30, 2021 as well as representations on the part of Plaintiffs
          leading to the latter ruling. Plaintiffs say no, that the August ruling
          “pertains exclusively to the issue of privilege, i.e., whether Defendant
          could properly invoke privilege to withhold from production from
          Baker McKenzie (and itself) certain relevant documents arising from
          Brunswick’s relationship with Baker McKenzie.” Thus, as Plaintiffs
          would have it, they should receive “(1) all non-privileged documents
          within Baker McKenzie’s possession responsive to the Subpoena; and
          (2) a privilege log identifying those documents within Baker
          McKenzie’s possession responsive to the Subpoena, but withheld as
          privileged. . . .”16




13
     Id. at 14 n.6.
14
     Pls.’ Notice of Exceptions, Ex. 1.
15
     Id., Exs. 4–6.
16
     Id., Ex. 1.

                                               -5-
           (9)   After analyzing the parties’ contentions, the Special Master concluded

with the following “guidance:”

           For the avoidance of doubt, I have not previously addressed the
           enforceability of the subpoena directed to Baker McKenzie and I do not
           understand that issue to currently be before me by way of a motion or
           cross-motions;

           Were I to have the issue presented to me, my analysis and conclusions
           presumably would mirror those set forth in my August 2, 2021 letter
           ruling. Accordingly, I would find the subpoena unenforceable with
           regard to documents in connection with the SAPA transaction and any
           related obligation to log privileged documents in connection with that
           transaction.17

           (10) Plaintiffs filed their “Exceptions to the Special Master’s February 27,

2022 Ruling” that same day. Plaintiffs say the Special Master ruled that: (1) the

Baker Subpoena “was not previously presented to him for adjudication and did not

factor into an August 2, 2021 decision he previously issued”; and (2) he “would find

the Subpoena unenforceable” if it were presented to him for adjudication now.18

Plaintiffs argue that “the Special Master erred in deciding the Subpoena’s

enforceability despite acknowledging that the Subpoena was not before him.”19

They go on—“the Ruling errantly predetermines an outcome with respect to the

Subpoena based upon a rationale inapposite to the matter at hand.”20 Plaintiffs urge


17
     Id. (internal numbering omitted).
18
     Pls.’ Notice of Exceptions at 1–2.
19
     Id. at 2.
20
     Id.

                                            -6-
the Court should instantly find the Subpoena “enforceable to the extent not impacted

by the 8/2/21 Decision (pertaining to privilege), and compel[ ] Baker McKenzie to

promptly:         (1) produce any nonprivileged documents within its possession

responsive to the Subpoena; and (2) provide a log identifying any documents within

its possession responsive to the Subpoena withheld as privileged.”21

           (11) Defendant opposes Plaintiffs’ Exceptions.               First, Defendant says

Plaintiffs mischaracterize the Special Master’s email to the extent Plaintiffs claim

the email “affords no explanation why the Subpoena would be found unenforceable

with regard to nonprivileged SAPA-related documents, nor why Baker McKenzie

should be relieved of its obligation to provide a compliant privilege log . . . .” 22

Instead, Defendant suggests “the Special Master found for Defendant, and given that

Defendant’s argument was grounded in estoppel and the plain language of the

August 2 Order, Plaintiffs’ statement that the guidance ‘affords no explanation’ is

inaccurate.”23 Defendant adds that the email was not a formal ruling, but rather

“informal guidance” issued under the parties’ stipulated procedures.24 Defendant

argues that Plaintiffs have effectively attempted to “skip formal motion practice

before the Special Master” and that “[i]f the Court finds the February 27 Order


21
     Id.
22
     Id. at 6; see also Defendant’s Opp’n to Pls.’ Exceptions at 6–7.
23
     Defendant’s Opp’n to Pls.’ Exceptions at 7.
24
     Id.

                                                   -7-
lacking in detail, it should refer the issues back to the Special Master to provide

further rationale for his ruling.”25

           (12) Second, Defendant argues Plaintiffs’ Exceptions should be denied

because Plaintiffs are estopped from pursuing documents from Baker relating to the

SAPA.26

                                 II. STANDARD OF REVIEW

           (13) Ordinarily, a Special Master’s Report is subject to de novo review by

this Court.27 But the Court cannot employ such standard here because there just is

no actual ruling or report by the Special Master to which Plaintiffs could take

exception.

                                         III. ANALYSIS

           (14) Defendant is correct that Plaintiffs have jumped the gun in filing their

Exceptions. In his email, the Special Master noted that he had not previously

addressed the enforceability of the Baker Subpoena and “d[id] not understand that

issue to currently be before [him] by way of a motion or cross-motions.”28 He did

advise, however, that if the issue were before him, his analysis and conclusion



25
     Id.
26
     Id. at 8.
27
  Surf’s Up Legacy Partners, LLC v. Virgin Fest, LLC, 2021 WL 5049459, at *2 (Del. Super.
Ct. Nov. 1, 2021) (citing DEL. SUPER. CT. CIV. R. 122(c)).
28
     Defendant’s Opp’n to Pls.’ Exceptions, Ex. 1.

                                                -8-
“presumably would mirror those set forth in the August 2 letter ruling. Accordingly,

[he] would find the subpoena unenforceable with regard to documents in connection

with the SAPA transaction and any related obligation to log privileged documents

in connection with that transaction.”29 The Special Master did not purport to provide

a definitive ruling on the issue; instead, he made clear that he was merely providing

“guidance.”30 It bears repeating that the Special Master sent his email in response

to the parties’ informal request for clarification. There wasn’t even a motion for him

to rule on.

           (15) If Plaintiffs believe the Special Master’s email was unclear, then they

should ask the Special Master to clarify. And if Plaintiffs want an order compelling

Baker to produce documents, then Plaintiffs should file an actual motion to that

effect and argue it before the Special Master. When the Court entered its Order of

Reference to Special Master, it made clear that the Special Master, inter alia, “shall

have the duty and the power to resolve . . . all discovery motions filed by the parties

or non-parties.”31 Plaintiffs have shown no reason why they should be allowed to

short-circuit the Court’s crafted process now.




29
     Id.
30
     Id.
31
     D.I. 76 at ¶ 2(a).

                                            -9-
                                      IV. CONCLUSION

         (16) Delaware courts have long “appreciate[d] the important assistance that

masters provide” and recognized “that their [work and] decisions are [no] less

thoughtful or worthy than those of a trial judge.”32 Indeed, the aid special masters

provide assists all litigants in the courts they serve by freeing trial judges to carry

out the duties other judicial officers and adjuncts simply cannot. The Court enlisted

an additional adjudicative resource here to maximize—for these parties’ benefit—

the availability of expertise, responsiveness, and efficiency during the critical

discovery stage of this case. Plaintiffs’ derogation of the discovery litigation process

the Court put in place in an effort to jump the line and get back before the Court at

a time of their choosing is dissipative. Accordingly, the Plaintiffs’ Exceptions are

DENIED as procedurally improper.

                                                            IT IS SO ORDERED.


                                                            _________________________
                                                            Paul R. Wallace, Judge

Original to Prothonotary




32
     DiGiacobbe v. Sestak, 743 A.2d 180, 184 (Del. 1999).

                                               -10-